The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION
  PRODUCT BY PROCESS CLAIM:

	“ The subject matter present is regarded as a product by process claim in which a product is introduced by the method in which it is made.  It is the general practice of this office to examine the final product described regardless of the method provided by the applicant.”

	This policy applies to the limitation of “ molded” in claims 1, 180, 183.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 9, 36-38, 46-47, 172-173, 175-178, 180-183, 185  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheermesser (3222697) in view Wilson (4323231).
Scheermesser (figures 8, 12-18) shows a padded element comprising a foam substrate having disposed therein a first internal surface (51, 47) and a second internal surface (figures 15, 18, the surface opposite 51 or 47) opposed to the first internal surface, the first internal surface being interposed between an outer surface of the foam substrate and the second internal surface, at least one of the first internal surface and the second internal surface comprising a textured portion and the other of the first internal surface and the second internal surface is substantially smooth (col 3 line 58), free of any openings therethrough and untextured (col 5 lines 19-24), the first internal surface and the second internal surface configured to be in direct contact with one another when an occupant sits on the padded element, and having a skin of greater density than the foam substrate (col 6 line 51) and being spaced inwardly from an opposed pair of sides of the foam substrate (see figure 15 and 18), wherein the textured portion comprises a plurality of peak portions and a plurality of valley portions, wherein each peak portion in the plurality of peak portions is substantially elongate and each valley portion in the plurality of valley portions is substantially elongate, wherein the plurality of peak portions and the plurality of valley portions are disposed in a substantially parallel relationship, wherein the plurality of peak portions is comprised in a plurality of substantially upstanding projections, wherein the plurality of projections comprise substantially the same shape, wherein the plurality of projections comprise substantially the same dimension, wherein the first internal surface comprising a textured portion and the second internal surface is substantially smooth and untextured, wherein the first internal surface is substantially untextured and the second internal surface comprising textured portion, the textured portion comprising a plurality of peak portions and a plurality of valley portions, each section comprising a plurality of peak portions and a plurality of valley portions being the same, the cavity being inwardly spaced from marginal edges of the foam substrate , the untextured surface is a single flat surface (figures 1, 8; also see col 5 lines 21-23).
Scheermesser does not show the foam substrate consisting essentially of a single foam.
Wilson discloses the well-known practice of either form structures assembled together as separate pieces or made of one piece (col 5 lines 1-9).
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Scheermesser’s structures to show the foam substrate consisting essentially of a single foam since it is well known in the art to form structures assembled together as separate pieces or made of one piece as taught by Wilson (col 5 lines 1-9) as long as it satisfies the expediency of manufacturing the finished foam structure. 
Per claim 174, Scheermesser as modified shows all the claimed limitations except for the first and second internal surface are in a spaced relationship at a resting position of the padded element.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Scheermesser’s modified structures to show the first and second internal surface are in a spaced relationship at a resting position of the padded element in order to create extra cushioning of the foam pad per extra air volume therebetween and the fact that it would have been obvious to provide space at resting is further demonstrated by applicant’s disclosure paragraph 56 which states the well-known nature to one with ordinary skill in the art to have either the internal surfaces either contacting/not contacting.
Per claim 184, Scheermesser as modified shows all the claimed limitations except for a free space between the first and second internal surface.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Scheermesser’s modified structures to show a free space between the first and second internal surface in order to create extra cushioning of the foam pad per extra air volume therebetween, and the fact that it would have been obvious to provide a free space between the first and second internal surface is further demonstrated by applicant’s disclosure paragraph 56 which states the well-known nature to one with ordinary skill in the art to have either the internal surfaces either contacting/not contacting.
Claim 179 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheermesser (3222697) in view of Wilson.
Scheermesser as modified shows all the claimed limitations except for each section comprising a plurality of peak portions and a plurality of valley portions being different.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Scheermesser's modified structures to show each section comprising a plurality of peak portions and a plurality of valley portions being different since one having ordinary skill in the art would have been it obvious to change different supporting strength for the different sections of seat as desired.

Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive.
The reference as set forth above, shows the substrate having texture and untextured internal surfaces  the reference also shows the skin with greater density and the surfaces being spaced inwardly from an opposed pair of sides of the foam substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

12/2/2022